Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 5-8, 21-28, 32-38 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 8, 23, 26 are objected to because of the following informalities:  (a) claim 8, reference to “the magnetic transducers” should be amended to read as “the array of magnetic transducers” for clarity; (b) claim 23, the language “the first layer includes” should be amended to “the first layer also includes,” for clarity; (c) claim 26, the language “the second layer includes” should be amended to “the second layer also includes,”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 35, 38 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  (a) Claim 35, the language “the second layer being of a second material having a bulk modulus of elasticity lower than unpatterned films in the gap,” such that nowhere in the specification has the material of the “unpatterned films in the gap” been identified, thus rendering the specification non-enabling.  The specification is considered to merely set forth physical characteristics desired in an article, and not setting forth specific compositions and/or Ex parte SLOB, 157 USPQ 172 (Bd. Pat. App. & Int. 1967).  
More particularly, the specification recites: “[0098] In some approaches, the first material 1008 may be the same as the second material 1012. In other approaches, the first material 1008 may be different from the second material 1012. The first and second materials may have any desired composition, as long as they meet the bulk modulus criteria. In some approaches, the first material 1008 may be a ductile material. For example, and not meant to be limiting in any way, the first material 1008 and/or second material 1012 may be aluminum or include 
primarily (>50%) aluminum. In some approaches, the first material 1008 and/or second material 1012 may include a photoresist material.” However, there is no further description identifying the specific compositions and or materials for the “unpatterned films”, thus these critical features have not been described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, since the material of the second layer is dependent upon the material of the “unpatterned films” as set forth in claim 35 (emphasis added by the Examiner).
Furthermore, it is noted, “it is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.” Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294. Furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157.

Claim Rejections - 35 USC § 112
Claims 21, 34, 35, 37, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  (a) Claim 21 (and similarly for claim 35), reference to “unpatterned films” is considered to lack proper antecedent basis, as such language has not been previously set forth thus far in the claim, rendering the claim(s) indefinite.  Claims 37 & 38 fall as being dependent on claim 21 & 35, respectively; (b) claim 34, reference to the language “consists essentially of” is indefinite, as it is not readily apparent what percentage or amount of aluminum this would encompass.  The specification, at best, defines that the first “material” and/or second “material” may “be aluminum or include primarily (>50%) aluminum,” which does not define what is meant by “consists essentially of aluminum,” as now recited in the claim.
(c) Further with respect to claim 35, the language “the second layer being of a second material having a bulk modulus of elasticity lower than unpatterned films in the gap,” is considered to be indefinite as it is not readily apparent, in view of the 112(a) rejection set forth, supra, what material the second layer would encompass when the material of unpatterned films is also unknown.
Furthermore, it is noted, “it is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.” Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294. Furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.” Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6-8, 21, 28, 32-34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art, FIGs. 1-9 (AAPA) in view of Kamai et al. (USPGPUB2007/0165338) (hereinafter “Kamai”).  With respect to claim 1, the AAPA, as shown in at least FIG. 2C, 2D, discloses an apparatus 200, comprising: a substrate 204A; a closure 204B “above” the substrate 204A, i.e., flip the module 204 by 180 degrees; a gap 218 between the closure 204B and the substrate 204A, the gap 218 having an array of magnetic transducers 214, 216 extending therealong (para [0046]).   The AAPA further teaches that read head 216 (FIG. 2D) may be “any known type, including those based on MR, GMR, AMR, tunneling .
With respect to claim 6, the AAPA in view of Kamai is considered to encompass wherein the first layer 17 is positioned between the array of magnetic transducers 216 and the substrate 204A.
With respect to claim 7, the AAPA in view of Kamai is considered to encompass wherein the first layer 17 is positioned between the array of magnetic transducers 216 and the closure 204B.
With respect to claim 8, the AAPA in view of Kamai is considered to further encompass wherein the gap 218 comprises a second layer 236 positioned between the magnetic transducers 216 and the substrate 204A, the second layer being primarily aluminum.  It is noted that the AAPA discloses layer 236 as an “insulating layer” (para [0051]) and a well-known “insulating layer” (as taught by Kamai in para [0040]) used in magnetic head structures is Al2O3 or SiO2, and as such Al2O3 is at least inherently known to include “primarily aluminum,” that is, more than 50% comprised of aluminum.  (It is well known that Al2O3 is known to be composed of 52.925% Aluminum and 47.075% Oxygen).  From this, it follows that this interpretation meets the claimed “primarily aluminum,” limitation.

With respect to claim 28, the AAPA in view of Kamai is considered to further encompass wherein the first layer (as described with respect to claim 1, supra) which is aluminum is different from the second layer which is Al2O3.
With respect to claim 32, the AAPA in view of Kamai is considered to further encompass a drive mechanism, e.g., drive motor (not shown) and reels 120, 121 (FIG. 1; para [0036] of the AAPA) for passing a magnetic medium over the array of magnetic transducers; and a controller 128 (FIG. 1 of the AAPA; para [0037]) electrically coupled to the array of magnetic transducers 214/216, as known in the AAPA.
With respect to claims 33 & 34, the description as set forth with respect to the AAPA in view of Kamai as set forth in claim 1, supra, is considered to encompass the limitations of claim 33 & 34, and are thus rejected under the same grounds.
With respect to claim 37, the AAPA in view of Kamai is considered to further encompass wherein the unpatterned films include a layer selected from the group consisting of: a planarization layer and an encapsulation layer, e.g., the gap 218 is considered to at least include “unpatterned films” (unnumbered) which surround/encapsulate the array of magnetic heads 206 (FIG. 2C, 2D), as known in the art as insulating layer(s).

Allowable Subject Matter
Claims 5, 22-28, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not fully persuasive with respect to the rejections set forth with respect to 35 U.S.C. § 112 (a) & (b).  
A…The 35 U.S.C. § 112 (a) & (b) rejections have been modified in view of the extensive claim amendments made by applicant.  Also, in view of the broadening of the claims, an art rejection with respect the AAPA in view of Kamai has been now applied to the newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
March 17, 2021